Title: From Thomas Jefferson to Benjamin Harrison, 22 November 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council November 22d. 1780.

Major Nelson, commanding officer of the three troops of cavalry belonging to this state but in continental service informs me on the part of his officers that they find the service extremely discouraging on account of the preference in command given to Continental officers of the same rank tho junior in their appointments, and pray that they may be placed on continental establishment without which they can not reconcile a longer continuance in the present service with their ideas of propriety. At his request therefore I beg leave to refer this matter to the pleasure of the General Assembly with whom alone rests the power of negociating such a transfer with the continental Congress. I have the honor to be with the greatest respect sir, your most obedient & most humble servant,

Th: Jefferson

